Title: From George Washington to the Board of War, 7 April 1780
From: Washington, George
To: Board of War


          
            Gentn
            Head Qrs Morris Town April 7. 1780
          
          I take the liberty to transmit the inclosed letter for Colo. Blane to Your care, as I do not know with certainty where he is. It is on the state of our provision Supplies, which is most alarming. By the Issuing Commissary’s Return of today and the Return of the State Superintendent Colo. Dunham—It appears that the whole of the provision of the meat kind which they both have in & in collecting distance of Camp, & supposing the Troops to have a good part of the last issues on hand—will only afford a scanty supply for Four days. Nor can I find from any inquiries I have made, that there is any certain or even a probable prospect of getting more in season. The Issuing Commissary Mr Gamble has none but what he has on hand nor Colo. Dunham any that he knows of, besides what is comprehended in the Return, of which I inclose a Copy. The 20 Cattle and the 11030 lb. of beef in this are considered as part

of the supplies for Four days. Mr Gamble the Issuing Commissary—on the 17th Ulto supposed the quantity of meat then on hand, might by a Scanty & economical allowance be extended to serve for about Forty days; but his supposition it appears now was very illy founded. The mistake he says arose from his calculating on the number of Casks in which it was instead of the meat itself, which had been killed from necessity to save forage & prevent the Cattle from starving during the severity of the Weather, and which, being intended for immediate use was put up very lightly, and fell very short of the complement in issuing it, which Casks of the same size otherwise packed generally yield. Another cause for the deficiency is—that some of it proved to be too bad to use from its leanness & owing to its being frozen when put up. Our prospect of Bread for the present is not quite so alarming but this too will require the greatest exertions. I am convinced the Honble Board will do every thing in their power to promote relief—and I shall only add that I have the Honor to be with sentiments of great respect & esteem [Your] Most Obedt st.
        